Citation Nr: 1450512	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA burial benefits.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had military service from July 1957 to April 1961.  He died in March 2009.  The appellant is his friend and self-described caretaker/personal representative, who paid for the Veteran's burial.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An issue of entitlement to reimbursement for medical expenses incurred during the Veteran's final hospitalization from March 19, 2009 to March [redacted], 2009 has been raised by the record via a statement attached to the June 2012 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends entitlement to burial benefits for the Veteran, who died on March [redacted], 2009.  The appellant is shown to have paid for the Veteran's burial expenses, and reports having claimed the Veteran's body as there was no next of kin except for a brother who lived more than 900 miles away who was unable to handle funeral and burial arrangements.  See June 2012 attachment to VA Form I-9.  

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2014).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g). 38 C.F.R. § 3.1601.

The appellant contends that burial expenses for the Veteran should be reimbursed essentially because the Veteran's treatment immediately preceding his death was at a facility that should be considered a non-VA facility for hospital care under contract of a VA health facility pursuant to the authority of 38 U.S.C.A. § 1703.  It was pointed out that back in December 2008 he had been reimbursed medical expenses incurred at Halifax Medical Center, as authorized medical treatment from December 8, 2008 until his condition had stabilized.  The appellant contends that prior to his death, the Veteran, who was enrolled in VA healthcare, suffered severe shortness of breath on August 19, 2009 and was rushed to the nearest hospital, Halifax Medical Center for emergency treatment and placement onto a respirator, and was subsequently transferred to a critical care unit.  The appellant indicated that  VA medical personnel at the Daytona Beach VA Clinic and his primary care doctor, Dr. Thiruchelvam were notified by the appellant of the Veteran's status a few hours later on August 20, 2009.  The appellant described the Veteran's condition as deteriorating over the next few days, culminating in his death August [redacted], 2009.  See August 2010 NOD and June 2012 I-9.  

To date there has been no medical evidence provided to either support or refute the appellant's contentions that the treatment should have fallen in the purview of 38 U.S.C.A. § 1703, which does include emergency treatment for a life threatening condition.  See 38 U.S.C.A. § 1703(a)(3)(West 2002); 38 C.F.R. § 17.52(a)(3) (2014).  The only significant evidence other than the appellant's contentions, consists of the death certificate showing that the Veteran died at the Halifax Medical Center on March [redacted], 2009 of aortic stenosis of 3 months duration prior to death, with cardiogenic shock and acute renal failure of 3 days duration prior to death.  

Thus the Board finds that the RO should take any steps available to obtain information from the Halifax Medical Center, to include any records pertaining hospital treatment in the days preceding the Veteran's March [redacted], 2009 death, in order to determine whether such treatment should qualify as a non-VA facility for hospital care under contract of a VA health facility for the purposes of determining eligibility for burial benefits.  

Additionally in the June 2012 VA Form I-9, the appellant has argued that the Veteran was in receipt of VA benefits prior to his death.  If this were true, this could potentially affect eligibility for burial benefits.  See 38 C.F.R. § 3.1600.  This allegation is in direct contradiction to the AOJ findings that the Veteran was not in receipt of VA benefits prior to his death.  On remand the AOJ should confirm the Veteran's status in regards to his receipt or non-receipt of VA benefits prior to his death.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center at Daytona Beach to determine whether any of their medical personnel (including Dr. Thiruchelvam)  were contacted by the appellant on the Veteran's behalf to obtain medical authorization for treatment at Halifax Medical Center at Daytona Beach, Florida, where the Veteran was being treated between March 19, 2009 up to his death on March [redacted], 2009.  If necessary, the private medical facility of Halifax Medical Center at Daytona Beach, Florida should also be contacted to further ascertain whether this facility was under contract with VA at that time to deliver emergency medical services.  See 38 U.S.C.A. §§ 1703 , 2303(a); 38 C.F.R. § 3.1600(c).  This should include obtaining any records of treatment for the days leading up to his death on March [redacted], 2009 and any other information that can be obtained in order to determine whether the treatment fell in the purview of § 1703(a)(3)(West 2002); 38 C.F.R. § 17.52(a)(3) as qualifying emergency treatment.  If there are no records available, a copy of the negative reply must be associated with the claims file and the appellant informed accordingly.

2.  The AOJ should re-confirm the Veteran's status in regards to receipt of VA benefits or any potentially pending claims for VA benefits prior to his death and attach any supporting documentation in support of any findings made by the AOJ in regards to the Veteran's status pertaining to VA benefits prior to his death.   

3.  If the criteria for burial benefits are not met, reconsider whether the appellant may be entitled to the plot or internment allowance under the current criteria set forth in 38 C.F.R. § 3.1600(f) for claims submitted on or after December 16, 2003.  

4.  After completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



